DETAILED ACTION
The present office action is in response to an application filed on 07/28/2020, wherein, claims 24-25, 27, 29-39 and 41-46  are submitted with the application, the said claims are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 8-11, filed on 02/10/202, with respect to the rejection(s) of claims 24-25, 27, 29-39 and 41-46  under 35 USC 103 have been fully considered and are not persuasive.  The reasons are set forth below:
	Applicant’s arguments and the examiner’s response: 
	(I) Applicant’s arguments, page 10, recites “Thus, Lee teaches that the mobile terminal (MT) receives a first message from an HRPD network that includes a neighbor RAT indicator that "indicates whether neighbor RAT information used to perform inter-RAT measurement is transmitted from the HRPD network." Paragraph [0014] of Lee defines "neighbor RAT information" as "a type of a neighbor RAT and record of the neighbor RAT." Further, paragraph [0030] states that "neighbor RAT information is information used by the MT to perform 
	Examiner’s response: The examiner respectfully disagrees. Payyappilly does not explicitly teach, however Lee teaches: "wherein the control message includes an indicator that the first access network is interoperable with a second access network", in response the examiner interpret the claim language under broadest reasonable interpretation (BRI). Lee teaches in fig 2, para [0030], where, the MT receives an indication for neighbor RAT based on which the MT perform the inter-RAT measurement. It is obvious that unless the MT is operable to the neighbor RAT the MT will not perform inter-RAT measurement for handover, further para [0031]-[0033] and para [00441], where, neighbor RAT indicator is 1-bit information. If the neighbor RAT indicator is set to '1 ',the HRPD network


	(II) Applicant’s arguments, page 10, recites “This portion of Payyappilly teaches that an access terminal can negotiate a personality with a base station. Further, this portion of Payyappilly teaches that the personality represents "a specific protocol or protocol revision supported" by the access terminal. However, at no point does Payyappilly, or the cited combination in general, suggest that the personality "specifies a configuration allowing the mobile station to use features of the first access network that enable interworking with the second access network” 	Examiner’s response: The examiner respectfully disagrees. Payyappilly teaches in fig 6B, para [0057], where, “Configuration Response message 612, eAN 122 specifies one of the other personalities, depending on the capabilities of eAN 122” and para [0100], “the eAT will be provided an eHRPD personality and the operating mode switched to eHRPD (e.g., after operating at HRPD” , where, under BRI examiner interpret personality as configuration as based on the eHRPD personality and the operating mode is being switched. Therefore Payyappilly’ s  Therefore, Payyappilly in view of Lee teaches all the argued limitations. Hence all the arguments are traversed and maintain the rejections.
	All the remaining arguments are based on the arguments above and are responded to in full. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-25, 27, 29-39 and 41-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Payyappilly et al (US 2010/0177629 A1), hereinafter, “Payyappilly” in view of Lee et al. (US 2010/0046428 A1), hereinafter, “Lee”.	
	Regarding claims 24, 32 and 36, Payyappilly discloses: An apparatus (Payyappilly: fig 1, “eAT Evolved Access Terminal 106” (equivalent to “apparatus”), para [0031]), comprising: a memory  and at least one processor in communication with the memory, wherein the at least one processor and memory (Payyappilly: fig 17, “eAT Evolved Access Terminal 106” (equivalent to “apparatus”), “module 178” (Memory) and “module 175” (Processor), para [0096]), are configured to cause a mobile station to: ... a first access network (Payyappilly: fig 17, “eAT Evolved Access Terminal 106” (equivalent to “apparatus”), “module 178” (Memory) and “module 175” (Processor), para [0096], where, device 106 includes Rx, TX, processors and memory modules” receive and transmit signal via user I/F 179), 
…
	wherein the personality is used for communication between the mobile station and the first access network (Payyappilly: fig 6A-C and para [0050], where, the fig 6A-C “show an exemplary session negotiation between eAT 106 and eAN 122, which is an implementation of the session establishment step 502 of FIG. 5. In the negotiation, a Unicast Access Terminal Identifier (UATI) assignment procedure 602 is followed by a traffic channel establishment procedure 604. Next, a ConfigurationRequest (Session Configuration protocol) message 606 is sent from eAT 106. This message carries an indication of "personalities" supported by eAT 106. Each personality represents a specific protocol or protocol revision supported by eAT 106”);
(Payyappilly: fig 6A-C and para [0050], where, “ This message carries an indication of "personalities" supported by eAT 106. Each personality represents a specific protocol or protocol revision supported by eAT 106. In particular, if message 606 includes an appropriate value in an ApplicationSubtype field representing "Alternate EMPA", indicated at 615, this indicates that eAT 106e is capable of supporting the eHRPD protocol”, further see para [0051]-[0057]), and 
	wherein to perform the procedure, the at least one processor is further configured to negotiate the personality with the first access network for the mobile station (Payyappilly: fig 6A-C and para [0057] “the eAN 122 thinks eAT 122 is an AT and not an eAT capable of eHRPD. In this case, in the Configuration Response message 612, eAN 122 specifies one of the other personalities, depending on the capabilities of eAN 122. (Flow messages 614 through 626 in FIGS. 6B and 6C may then proceed, which are mostly typical session negotiation messages that occur in EVDO RevA. These messages occur in both HRPD and eHRPD, with the exception of part of EMPA ConfigurationRequest 617, i.e., messages labeled 0x07 and 0x08 are only supported in eHRPD”);
	Payyappilly does not explicitly discloses:, receive a control message via an interface to a wireless link from …
	wherein the control message includes an indicator that the first access network is interoperable with a second access network, wherein the first access network has a first protocol, and the second access network has a second protocol; and perform a procedure to establish a personality for the mobile station, in response to receiving the control message, 
	However, Lee in the same field of endeavor discloses:
	receive a control message via an interface to a wireless link … [from a first access network] (Lee: fig 1, para [0011], “The MT receives a first message (equivalent to “control message”) from the HRPD network. The first message includes neighbor radio access technology (RAT) indicator which indicates whether neighbor RAT information used to perform “inter-RAT measurement” (equivalent to “interoperable”) is transmitted from the “HRPD network” (equivalent to “first access network”)”); 
	wherein the control message includes an indicator that the first access network is interoperable with a second access network (Lee: fig 1, para [0011], “The MT receives a first message (equivalent to “control message”) from the HRPD network. The first message includes neighbor radio access technology (RAT) indicator which indicates whether “neighbor RAT information” (equivalent to “second access network”) used to perform “inter-RAT measurement” (equivalent to “interoperable”) is transmitted from the “HRPD network” (equivalent to “first access network”)” ); 
	wherein the first access network has a first protocol (Lee: fig 1 and fig 2, “1st RAT (HRPD) 10” (equivalent to “first access network”), para [0023], where, “Code division multiple access (CDMA) can be applied to a radio technology such as CDMA2000. High rate packet data (HRPD-first RAT 10) defined by the 3-rd generation partnership project 2 (3GPP2) standardization organization provides a packet data service with a high data rate in a “CDMA” (equivalent to “first protocol”) 2000-based system”); and the second access network has a second protocol (Lee: fig 1 and fig 2, “2nd RAT (E-TRAN) 20” (equivalent to “second access network”), para [0023], where, “Time division multiple access (TDMA) can be implemented by a radio technology such as “global system for mobile communications (GSM)/general packet radio service (GPRS)/enhanced data rates for GSM evolution (EDGE)” (equivalent to “second protocol”)). Orthogonal frequency division multiple access (OFDMA) can be implemented by a radio access technology such as IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802-20, evolved-UTRAN (E-UTRAN)”). 
Payyappilly with Lee for advantage of performing handover between the heterogeneous networks for required quality of service (QoS) and a load of a base station, accordingly, performing cell re-search to effectively support a handover between heterogeneous networks  (Lee: para [0008]).
	Regarding claims 25, 33 and 37, Payyappilly modified by Lee further discloses: The apparatus of claims 24, 32 and 36, wherein the at least one processor and memory are configured to cause the mobile station to perform the procedure to establish the personality after the mobile station has attached to the first access network (Payyappilly: fig 6A-C and para [0050], where, the fig 6A-C “show an exemplary session negotiation between eAT 106 and eAN 122, which is an implementation of the session establishment step 502 of FIG. 5. In the negotiation, a Unicast Access Terminal Identifier (UATI) assignment procedure 602 is followed by a traffic channel establishment procedure 604. Next, a ConfigurationRequest (Session Configuration protocol) message 606 is sent from eAT 106. This message carries an indication of "personalities" supported by eAT 106. Each personality represents a specific protocol or protocol revision supported by eAT 106”).
(Payyappilly: para [0050] and FIGS. 6A, 6B and 6C show an exemplary session negotiation between eAT 106 and eAN 122, which is an implementation of the session establishment step 502 of FIG. 5. In the negotiation, a Unicast Access Terminal Identifier (UATI) assignment procedure 602 is followed by a traffic channel establishment procedure 604. Next, a ConfigurationRequest (Session Configuration protocol) message 606 is sent from eAT 106”); and cooperate, in response to initiating the procedure, with the first access network to establish the personality for the mobile station (Payyappilly: fig 6A-C, para [0050], where, “This message carries an indication of "personalities" supported by eAT 106. Each personality represents a specific protocol or protocol revision supported by eAT 106. In particular, if message 606 includes an appropriate value in an ApplicationSubtype field representing "Alternate EMPA", indicated at 615, this indicates that eAT 106e is capable of supporting the eHRPD (equivalent to “first access network”) protocol”).
	Regarding claims 29, 34 and 41, Payyappilly modified by Lee further discloses: The apparatus of claims 24, 32 and 36, wherein, to receive the control message, the at least one processor and memory are further configured to cause the mobile station to receive a broadcast overhead message (Lee: fig 2, step S220, para [0030], where, “The neighbor RAT information can be delivered by using a broadcast message and/or a unicast message. The broadcast message is a message transmitted by a network to all MTs in a cell, and may be system information required for keeping connection between the network and the MT. The broadcast message is also referred to as an overhead message”).
  	Regarding claims 30, 35 and 42, Payyappilly modified by Lee further discloses: The apparatus of claims 24, 323 and 36, wherein the personality defines protocol types and associated attribute values used for communication between the mobile station and the first access network (Payyappilly: fig 6A-C, para [0050], where, “personality represents a specific protocol or protocol revision supported by eAT 106. In particular, if message 606 includes an appropriate value in an ApplicationSubtype field representing "Alternate EMPA", indicated at 615, this indicates that eAT 106e is capable of supporting the eHRPD (equivalent to “first access network”) protocol”); 
	Regarding claims 31 and 43, Payyappilly modified by Lee further discloses: The apparatus of claims 24 and 36, wherein to perform the procedure, the at least one processor and memory are further configured to cause the mobile station to perform a session configuration procedure with the first access network (Payyappilly: fig 6A-C para [0051], “[0051] In response to ConfigRequest message 606, eAN 122 returns a ConfigurationResponse message 608 for the Session Configuration protocol, informing eAT 106 whether or not it accepts the various application subtypes”). 
	Regarding claim 38, Payyappilly modified by Lee further discloses: The mobile station of claim 36, wherein interworking with the second access network comprises one or more of: support for mobility of the mobile station (Payyappilly: fig 2, module 144 “MME” and para [0095], “the current network itself can just be HRPD capable; and once the eAT moves into a region where the network is eHRPD capable, the eHRPD personality can be added to the eAT”); policy control and charging (Payyappilly: fig 2, module 150 “PCRF” and para [0034], “a Policy and Charging Rules Function (PCRF) 150”); access authentication (Payyappilly: fig 2, module 144 “MME” and para [0095], “A session establishment procedure 502 is first initiated between AMSS 105 and eAN 122. This is followed by an eAN authentication 504 and a location update procedure 506. and roaming (Payyappilly: para [0086], where, “moving” is equivalent to “roaming”).
 The mobile station of claims 24, 32 and 36, wherein the at least one processor and memory are further configured to: receive control information comprising multiple indicators regarding which neighbors of the first access network that the mobile station is currently in are first access networks that are capable of internetworking with the second access network (Payyappilly: para [0011], where, “The first message includes neighbor radio access technology (RAT) indicator which indicates whether neighbor RAT information used to perform inter-RAT measurement is transmitted from the HRPD network. The MT receives a second message from the HRPD network if the neighbor RAT indicator indicates the transmission of the neighbor RAT information. The second message includes the neighbor RAT information. The MT performs cell re-search on the basis of the neighbor RAT information”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461